39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis E. LAWSON, Jr., Plaintiff Appellant,v.COMMONWEALTH OF VIRGINIA;  Edward Murray, Director ofDepartment of Corrections;  Alton WardenBaskerville;  Patricia Barnes, Head ofMedical;  Nurse Brown;  DoctorJones, Defendants Appellees,andVIRGINIA DEPARTMENT OF CORRECTIONS, Defendant.
No. 94-6806.
United States Court of Appeals, Fourth Circuit.
Submitted September 26, 1994.Decided October 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-93-408)
Dennis E. Lawson, Jr., Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA;  Sandra Morris Holleran, McGuire, Woods, Battle & Booth, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lawson v. Virginia, No. CA-93-408 (E.D. Va.  June 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED